Citation Nr: 0727627	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic dental 
trauma residuals to include the loss of teeth numbers 1-32.  

2.  Entitlement to an effective date prior to April 27, 2000, 
for the award of a 50 percent disability evaluation for the 
veteran's chronic anxiety reaction.  

3.  Entitlement to an effective date prior to April 27, 2000, 
for the award of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
effective dates prior to April 27, 2000, for the awards of a 
50 percent evaluation for the veteran's chronic anxiety 
reaction and a total rating for compensation purposes based 
on individual unemployability.  In August 2005, the RO denied 
service connection for dental trauma residuals to include 
loss of the teeth.  

The issues of the veteran's entitlement to effective dates 
prior to April 27, 2000, for the awards of a 50 percent 
disability evaluation for the veteran's chronic anxiety 
reaction and a total disability rating based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

Chronic dental trauma residuals including the non-restorable 
loss of teeth numbers 1-32 were sustained during wartime 
service.  


CONCLUSION OF LAW

Chronic dental trauma residuals including the loss of teeth 
numbers 1-32 were incurred during wartime service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection, the Board observes 
that the RO issued a VCAA notice to the veteran in November 
2004 which informed him of the evidence generally needed to 
support a claim for service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The November 2004 VCAA notice was issued prior 
to the August 2005 rating decision from which the instant 
appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  The requested hearing was scheduled.  
Unfortunately, the veteran failed to report for the scheduled 
hearing.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for an award of service connection for dental 
trauma residuals.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran's service medical and dental records reflect that 
he sustained significant head trauma in motor vehicle 
accident while in the Republic of Vietnam.  Clinical 
documentation dated in February 1969 conveys that the veteran 
was involved in a truck accident and sustained facial and 
oral cavity injuries including avulsion of 40 percent of the 
anterior tongue and teeth numbers 1-10, 17, 22-27, and 32.  
Army dental records dated in May 1969 and June 1969 indicate 
that all of the veteran's remaining teeth were extracted.  He 
was provided with complete upper and lower dentures.  

At a July 2005 VA dental and oral examination for 
compensation purposes, the veteran complained of an inability 
to wear his dentures.  On examination, the veteran exhibited 
"very poor" mandibular denture supporting tissues due to 
high muscle attachments and scarring and little actual bone 
loss.  The veteran was diagnosed with acquired loss of the 
teeth, a partial loss of the tongue, and tongue paresthesia.  
The examiner determined that the loss of the veteran's teeth 
and his inability to wear dentures did "result from the 
trauma received" during active service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran sustained significant inservice head and oral cavity 
trauma which result in the loss of all of his teeth.  A VA 
examiner specifically concluded that the veteran's dental 
trauma residuals rendered him unable to wear dentures.  In 
the absence of any objective evidence to the contrary, the 
Board concludes that service connection is now warranted.  


ORDER

Service connection for chronic dental trauma residuals 
including the loss of teeth numbers 1-32 is granted.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In 
reviewing the record, the Board observes that the veteran has 
not been provided a VCAA notice which informed him of the 
evidence generally needed to support a claim for an earlier 
effective date for either an increased evaluation or a total 
rating for compensation purposes based on individual 
unemployability.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to appellants.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In February 2003, the veteran's attorney at the time advanced 
a claim which can be reasonably construed as raising the 
issue of whether the January 19, 1977, rating decision 
assigning an initial 30 percent evaluation for the veteran's 
chronic anxiety reaction was clearly and unmistakably 
erroneous.  The RO has not addressed that claim.  The Board 
finds that the issue of whether the January 19, 1977, rating 
decision assigning an initial 30 percent evaluation for the 
veteran's chronic anxiety reaction was clearly and 
unmistakably erroneous is inextricably intertwined with the 
certified issues of the veteran's entitlement to effective 
dates prior to April 27, 2000, for the awards of a 50 percent 
disability evaluation for his chronic anxiety reaction and a 
total disability rating based on individual unemployability.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then adjudicate the issue of whether 
the January 19, 1977, rating decision 
assigning an initial 30 percent 
evaluation for the veteran's chronic 
anxiety reaction was clearly and 
unmistakably erroneous.  The veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

3.  Then readjudicate the veteran's 
entitlement to effective dates prior to 
April 27, 2000, for the awards of a 50 
percent disability evaluation for his 
chronic anxiety reaction and a total 
disability rating based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application to 
reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


